Title: From Thomas Jefferson to Richard Henry Lee, 16 July 1776
From: Jefferson, Thomas
To: Lee, Richard Henry



Dear Sir
Philadelphia July 16. 1776.

We received your letter by post and are much obliged for the enclosures. The queries to the officers shall be answered by this post if we can; otherwise certainly by the next. I suppose it will be best to send the answer to Brigadr. Lewis. Leich’s affair shall also be taken care of.—Admiral Howe is arrived at New York, and two or three vessels, supposed to be of his fleet, were in sight. The enemy by way of experiment ordered two of their men of war and tenders to hoist anchor and pass up Hudson’s river in defiance of our batteries. Wind and tide were fair, and they passed unhurt as far as is known tho’ an incessant fire was kept up from our batteries. This experiment indicates I think that they mean to and above New York. I suppose Genl. Washington will make a corresponding alteration in his plan. He is very strong in men, tho’ we know not his exact numbers. Our Canadian army is safe at Crown point, but still half down with the small pox. The Convention did nothing yesterday for want of numbers. They expect to meet to day. Dr. Franklin will be president. I am sorry the Convention of Virginia did not accept of my resignation here. The state of Mrs. Jefferson’s health obliges me to persist in it. I hope you will be here before the 11th. of August when I propose going: otherwise the colony will be unrepresented. Indeed I wish you would come immediately. The confederation is just brought in and the plan of alliances will be reported to-day. The former is in every interesting point the reverse of what our country would wish. You can never be absent at a time so interesting to your country. I make no doubt it will be long in it’s passage through the Committee so that you may be here in time to attack it in the house from Alpha to Omega. I am Dear Sir Your friend & servt.

Th: Jefferson

